



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Olumide, 2014 ONCA 712

DATE: 20141020

DOCKET: C59279

Feldman, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ade Olumide

Appellant

Ade Olumide, appearing in person

Jennifer Woollcombe, for the respondent

Heard: October 6, 2014

On appeal from the judgment of Justice
Julianne
    A. Parfett
of the Superior Court of Justice, dated August 18, 2014, dismissing
    the appellants application for

mandamus
.

ENDORSEMENT

[1]

Mr. Olumide appeals the summary dismissal of his
mandamus

application
    in the Superior Court.  He had sought to overturn the Crowns decision to stay
    his private prosecution of Kathleen Wynne.

[2]

Section 579 of the
Criminal Code
gives the Attorney General the
    authority to direct a stay of proceedings at any time.  The discretion to do so
    is reviewable only in the event of abuse of process.  There is a presumption of
    prosecutorial good faith: see
Krieger v. Law Society (Alberta)

2002
    SCC 65 and
R. v. Nixon

2011 SCC 34.  The appellant has the onus
    of proving an abuse of process in the exercise of prosecutorial discretion.

[3]

Mr. Olumide alleged that the Attorney General is in an inherent conflict
    of interest and this constitutes an abuse of process.  The motion judge found
    that there was no evidence of abuse of process.  Absent proof of an abuse, the
    discretion is not subject to review by the court:
Campbell v. Ontario

(A.G.) (1987), 35 C.C.C. (3d) 480 (Ont. C.A.), leave to appeal refused, [1987]
    S.C.C.A. No. 202. There is no evidence to point to an abuse of process.

[4]

We therefore see no basis to allow this appeal.

[5]

The appeal is dismissed.

K.
    Feldman J.A.

Gloria
    Epstein J.A.

M.L.
    Benotto J.A.


